UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7704



ARTHUR EDWARD WILLIAMSON, JR.,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon Blatt, Jr., Senior District
Judge. (CA-93-3115-6-8AK)


Submitted:   March 12, 1996                  Decided:   July 18, 1996


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se.     Donald John
Zelenka, Chief Deputy Attorney General, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as
amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2254 (Law. Co-op.

Advance Sheet June 1996). We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, although we

grant a certificate of appealability, we affirm the order on the

reasoning of the district court. Williamson v. South Carolina, No.

CA-93-3115-6-8AK (D.S.C. Sept. 27, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2